

116 HR 3885 IH: To limit the availability of funds for the Office of the Secretary of Defense pending action on certain amphibious shipbuilding programs, and for other purposes.
U.S. House of Representatives
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3885IN THE HOUSE OF REPRESENTATIVESJune 14, 2021Mr. Wittman (for himself and Mr. Palazzo) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo limit the availability of funds for the Office of the Secretary of Defense pending action on certain amphibious shipbuilding programs, and for other purposes.1.Limitation on availability of funds and extension of procurement authority(a)LimitationOf the funds authorized to be appropriated or otherwise made available for fiscal year 2022 for the Office of the Secretary of Defense for the Director of Cost Assessment and Program Evaluation, not more than 50 percent may be obligated or expended until the date on which the Secretary of the Navy enters into a contract pursuant to section 124 of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283).(b)Extension of procurement authoritySection 124(a)(1) of the William M. (Mac) Thornberry National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283) is amended by striking fiscal year 2021 and inserting fiscal years 2021 and 2022.